Citation Nr: 0740712	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-43 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
June 20, 2005 and in excess of 40 percent from June 20, 2005 
for herniated nucleus pulposus, L5-S1, with sciatica pain to 
both lower extremities.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for arthritis. 

5.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected lumbar 
spine, diabetes, hypertension, and/or posttraumatic headache 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for arthritis, anxiety 
disorder, and hearing loss as well as continued a previously 
assigned 10 percent rating for hypertension and a previously 
assigned 20 percent rating for herniated nucleus pulposus 
with sciatica pain to both lower extremities.  

Thereafter, in a June 2006 rating decision, the RO assigned a 
40 percent rating for the veteran's service-connected lumbar 
disability, effective June 20, 2005.  The veteran is presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  See AB v. Brown, 6 Vet. App. 35, (1993).

In October 2007, the veteran testified during a personal 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
copy of the transcript of that hearing is of record.  

As a final preliminary matter, the record indicates that the 
RO issued a supplemental statement of the case (SSOC) in June 
2007 and the undersigned VLJ took testimony concerning the 
issue of entitlement to service connection for tinnitus.  
However, as the veteran did not file a notice of disagreement 
or substantive appeal for this matter, the Board does not 
have jurisdiction over the issue of service connection for 
tinnitus.

The issue of entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected 
disabilities, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to June 20, 2005, the veteran's service-connected 
herniated nucleus pulposus, L5-S1, with sciatica pain to both 
lower extremities was manifested by limitation of motion that 
does not equate to forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine and no objective neurologic 
manifestations.

3.  From June 20, 2005, the veteran's service-connected 
herniated nucleus pulposus, L5-S1, with sciatica pain to both 
lower extremities was manifested by limitation of motion that 
does not equate to unfavorable ankylosis of the entire 
thoracolumbar spine.

4.  Radiculopathy of the left lower extremity is attributable 
to the veteran's service connected lumbar disability and is 
manifested by decreased sensation in the S1 dermatome, 
numbness throughout the left leg, and decreased reflexes in 
the left ankle jerk, identified on VA examination on June 17, 
2007.

5.  The veteran's hypertension is manifested by blood 
pressure readings with diastolic pressure predominantly under 
100 as well as a requirement of continuous medication for 
control of hypertension.

6.  Bilateral hearing loss of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

7.  Arthritis was not manifested in service or within one 
year of separation from service, and objective medical 
evidence does not establish that any currently diagnosed 
arthritis disability is etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  Prior to June 2005, the schedular criteria for a rating 
in excess of 20 percent for herniated nucleus pulposus, L5-
S1, with sciatica pain to both lower extremities have not 
been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

2.  From to June 2005, the schedular criteria for a rating in 
excess of 40 percent for herniated nucleus pulposus, L5-S1, 
with sciatica pain to both lower extremities have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

3.  The schedular criteria for a rating of 10 percent, but no 
greater, for radiculopathy of the left lower extremity have 
been met, effective June 19, 2007.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).

4.  The schedular criteria for a rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

6.  Arthritis was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
arthritis, anxiety disorder, and hearing loss as well as for 
increased evaluations for his service-connected hypertension 
and lumbar spine disabilities were received in October 2003.  
In April 2004, the RO denied service connection for service 
connection for arthritis and hearing loss as well as for 
increased evaluations for his service-connected hypertension 
and lumbar spine disabilities.  The veteran was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in November 2003, January 2004, July 2005, March 2006, and 
September 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in any 
evidence in his possession that would support his claims. 
Thereafter, the claims were reviewed and SSOCs were issued in 
March 2007 and June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, service personnel records, 
records from the Social Security Administration (SSA), and 
all relevant VA and private treatment records pertaining to 
his service-connected and claimed disabilities have been 
obtained and associated with his claims file.  He has also 
been provided with multiple VA medical examinations to assess 
the current nature and extent of his claimed and service-
connected disabilities.  Furthermore, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.  

II.  Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

A.  Herniated Nucleus Pulposus with Sciatica Pain to Lower 
Extremities

Historically, in a March 1981 rating decision, the RO granted 
service connection for herniated nucleus pulposus with 
sciatica pain to both lower extremities, and assigned an 
initial 20 percent rating under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective December 1, 1980.  The 
veteran filed a claim for increase in October 2003.

In this case, the RO continued a previously assigned a 20 
percent rating for his service-connected herniated nucleus 
pulposus with sciatica pain to both lower extremities 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  
Thereafter, in a June 2006 rating decision, the RO assigned a 
40 percent rating for the veteran's service-connected lumbar 
disability, effective June 20, 2005.  

Under the current rating criteria, intervertebral disc 
syndrome (designated at Diagnostic Code 5243) is rated either 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent rating when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, when the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, when muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating of 40 percent is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A rating of 50 percent is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine.  A rating of 100 
percent is awarded for unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  Note (1) following the aforementioned criteria 
indicates that any associated neurological abnormalities, 
including but not limited to bowel or bladder impairment 
should be evaluated separately, under an appropriate 
diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the assignment of a 20 
percent rating requires incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  The assignment of a 40 percent 
rating requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months. The assignment of a 60 percent rating 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).  Note (1) following the 
aforementioned criteria indicates that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Under the revised rating criteria, normal range of motion of 
the thoracolumbar spine is as follows: flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  See 38 
C.F.R. § 4.71a, Plate V (2007).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 20 percent prior to June 20, 2005, and in excess of 
40 percent from June 20, 2005 for the veteran's service-
connected herniated nucleus pulposus with sciatica pain to 
both lower extremities.

1.  For the Time Period Prior to June 20, 2005

VA treatment notes dated in November 2003 and August 2004 
reflected complaints of low back pain and occasional pain in 
legs.

In a March 2004 VA spine examination report, the examiner 
listed a diagnosis of lumbar spinal disc syndrome with 
chronic strain and intermittent episodes of sciatica.  The 
veteran complained of low back pain, stiffness, and radiation 
of pain into both posterior legs.  Range of motion findings 
of the lumbar spine were listed as forward flexion - 70 
degrees, extension - 25 degrees; right and left lateral 
flexion - 30 degrees; and right and left lateral rotation - 
30 degrees.  However, the examiner further indicated that 
repeated and resisted motion did not further limit range of 
motion or function with no fatiguing, ankylosis, or nerve 
root involvement noted.   It was noted that the veteran 
exhibited normal gait, walked unassisted, and wore a brace 
during strenuous activities.  The examiner indicated that the 
veteran had 10 to 12 days of lost time from work in the past 
year due to lumbosacral spine flare-ups. 
Neurological examination findings were noted as normal lumbar 
and sacral dermatonal segments, normal symmetry and bulk tone 
of lower extremities, normal and equal reflexes, and negative 
straight leg raising test findings. 

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, the Board notes that none of the 
evidence of record shows findings of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The General 
Rating Formula essentially removes the subjectivity in 
determining the severity of any loss of motion, and under the 
new criteria, these findings continue to support a 20 percent 
rating for orthopedic symptoms.  The Board also finds that 
while evidence of record noted subjective complaints of pain 
radiating to the veteran's legs, there are no objective 
compensable neurologic manifestations associated with the 
veteran's service-connected lumbar spine disability 
documented in the competent medical evidence of record during 
this time period.  Therefore, a rating in excess of 20 
percent is not warranted under the rating criteria.

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months to warrant the assignment of a 40 percent rating.  
As noted above, in the March 2004 VA examination report, the 
veteran had only 10 to 12 days of lost time from work in the 
past year due to lumbosacral spine flare-ups.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7, as the examiner specifically 
indicated that repeated and resisted motion did not further 
limit range of motion or function or cause fatiguing in the 
March 2004 VA examination report.



2.  For the Time Period from June 20, 2005

In a June 2005 VA spine examination report, the examiner 
listed diagnoses of degenerative joint disease of the 
lumbosacral spine, herniated nucleus pulposus with symptoms 
of left sciatica, and spondylosis of the lumbar spine.  The 
veteran complained of low back pain radiating to his left 
leg, tightness, stiffness, and dull ache that prevented him 
from working.  Range of motion findings of the lumbar spine 
were listed as forward flexion - 20 degrees, extension - 5 
degrees; right and left lateral flexion - 5 degrees; and 
right and left lateral rotation - 10 degrees.  However, the 
examiner further indicated that the veteran had no pain on 
motion but noted that his range of motion was additionally 
limited by 50 percent due to pain, stiffness, and obesity as 
well as noted lack of endurance following repetitive use.  It 
was further noted that the veteran exhibited normal gait and 
diffuse tenderness of the lumbosacral spine but had no muscle 
spasm, ankylosis, or nerve root involvement.  The examiner 
also detailed that the veteran complained of 3 to 4 
prostrating attacks requiring emergency room visits during 
the last year. 
Neurological examination findings were unremarkable with 
normal sensory findings, normal motor function, motor 
strength of 4/5 normal symmetry and bulk tone of lower 
extremities, intact and equal reflexes, and negative straight 
leg raising test findings.

A June 2005 VA X-ray report revealed findings of moderate 
degenerative changes at L5-S1 with mild change of spondylosis 
at other levels of the lumbar spine.

In a June 2007 VA spine examination report, the examiner 
listed diagnoses of degenerative joint disease of the 
lumbosacral spine and degenerative disc disease with the 
radiculopathy in the S1 dermatome.  The veteran complained of 
low back pain radiating to his left leg and intermittent left 
foot numbness.  He also indicated that he used a cane for 
assisted ambulation, wore a back brace intermittently, and 
needed assistance to put on his shoes.  Range of motion 
findings of the lumbar spine were listed as forward flexion - 
60 degrees, extension - 10 degrees; right lateral flexion - 
30 degrees; left lateral flexion - 10 degrees; right lateral 
rotation - 30 degrees; and left lateral rotation - 10 
degrees.  However, the examiner further indicated that the 
veteran had no additional limitations with repetitive motion 
as related to pain, fatigue, incoordination, weakness, or 
endurance but had objective evidence of painful motion 
without spasm, weakness, or acute tenderness.  It was further 
noted that the veteran exhibited normal posture, antalgic 
gait, and a left leg limp but had no muscle atrophy, 
ankylosis, or nerve root involvement.  The examiner also 
detailed that the veteran complained of several acute flare-
ups on 5 different occasions over the past 12 months where 
the veteran was incapacitated due to back pain for one week.  
Neurological examination findings were noted as decreased 
sensation in the S1 dermatome, numbness throughout the left 
leg, and decreased reflexes in the left ankle jerk.

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 40 percent solely under 
the criteria of the General Rating Formula. None of the 
competent medical evidence of record shows that the veteran 
suffers from any ankylosis of the spine.

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  Although an 
evaluation in excess of 40 percent cannot be established 
under the regulations pertaining to disabilities of the 
spine, the veteran's radiculopathy of the left lower 
extremity should be evaluated separately.  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis. When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 
(2007).  The term "incomplete paralysis" with peripheral 
nerve injuries indicates a degree of loss or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to the 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  See introductory 
note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Neurological examination findings were noted in the June 2007 
VA examination report as decreased sensation in the S1 
dermatome, numbness throughout the left leg, and decreased 
reflexes in the left ankle jerk.  In this case, the Board has 
determined that there are objective findings of neurologic 
manifestations attributable to the veteran's lumbar spine 
disability that warrant the assignment a separate 10 percent 
evaluation for neurological impairment of the left lower 
extremity under Diagnostic Code 8520, effective June 17, 
2007, the date of the VA examination.

Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the veteran suffers from 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant the assignment of a 60 percent rating.  
The Board notes that the veteran reported being incapacitated 
for 5 weeks due to his service-connected lumbar spine 
disability during the past 12 months in the June 2007 VA 
examination report.  VA treatment records, VA examination 
reports, private treatment record, and records from SSA 
simply do not reflect any findings or comment that would 
suggest that the veteran's service-connected lumbar spine 
disability has necessitated bed rest and treatment prescribed 
by a physician for a duration of 6 weeks during any 12-month 
period.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 40 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes June 2005 and June 2007 VA examination findings 
detailed that the veteran exhibited no weakness, 
incoordination, fatigue, postural abnormalities, muscle 
spasm, or muscle atrophy.  Although it was noted that 
repetitive motion of the lumbar spine caused lack of 
endurance and that range of motion was additionally limited 
by pain in the June 2005 VA examination report, these 
findings of functional loss and lack of endurance with 
repetitive motion have already been taken into consideration 
in the assignment of the current 40 percent rating.  

As a final matter, the Board notes that the veteran has been 
diagnosed with degenerative joint disease of the lumbar 
spine.  The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. § 
4.14 (2007).  Notwithstanding the above, VA is required to 
provide separate ratings for separate manifestations of the 
same disability which are not duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Here, the 
veteran's lumbar spine symptomatology, including limitation 
of motion, has already been evaluated and assigned disability 
ratings under that same rating criteria used for degenerative 
arthritis.  Therefore, it would not be appropriate to 
evaluate the veteran under separate rating criteria for 
overlapping lumbar spine symptomatology.  

Based on the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 20 percent prior to June 
20, 2005, and in excess of 40 percent from June 20, 2005 for 
his service-connected herniated nucleus pulposus with 
sciatica pain to both lower extremities must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, the Board finds that the assignment of a 
separate 20 percent rating for the veteran's radiculopathy of 
the left lower extremity is warranted.

B.  Hypertension

The veteran is currently assigned a 10 percent rating for his 
service-connected hypertension pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007). 

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for diastolic pressure predominantly 110 or more or; 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted when diastolic pressure is predominantly 
120 or more.  Finally, a 60 percent rating is assigned for 
diastolic pressure predominantly 130 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007). 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2007).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 10 percent 
rating under Diagnostic Code 7101.  The evidence of record-
including private treatment records, VA treatment records, 
SSA records, and March 2004 and June 2007 VA hypertension 
examination reports-shows that the veteran's blood pressure 
readings have diastolic pressure predominantly less than 100, 
systolic pressure predominantly less than 200, and that he 
requires continuous medication for control of his 
hypertension.  Competent medical evidence clearly does not 
support the conclusion that the veteran's diastolic pressure 
readings are predominantly 110 or more or systolic pressure 
predominantly 200 or more.  

Based on the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 10 percent for his 
hypertension must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Extraschedular Ratings

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected lumbar spine and hypertension 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The Board 
notes that the competent medical evidence of record indicates 
that the veteran retired in 2005 after a successful 20 year 
civilian career as a contractor.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure, and 
that service connection for his bilateral hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that service connection for bilateral 
hearing loss is not warranted.

Service medical records do not show any complaint, treatment, 
or diagnosis of bilateral hearing loss.  The veteran's ears 
were listed as normal in both his October 1960 entrance 
examination report and September 1980 retirement examination 
report.  The veteran's September 1980 retirement examination 
report also did not reflect auditory thresholds in any of the 
recognized regulatory frequencies that 26 decibels or 
greater.  Service personnel records detail that the veteran 
had duty assignments as supply specialist, track vehicle 
mechanic, wheel vehicle mechanic, motor sergeant, and 
instructor during active service.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Post-service medical evidence of record, including 
audiological findings reflected in an April 2006 VA audio 
examination report, clearly shows that the veteran meets the 
criteria for bilateral hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.

However, none of the competent medical evidence of record 
indicates that the veteran's current bilateral hearing loss 
is related to noise exposure during his period of active 
service.  In a March 2004 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims file, 
performed an audiological examination, and listed a current 
diagnosis of bilateral slight sensorineural hearing loss.  
The examiner noted that the veteran's hearing was within 
normal limits at service retirement and specifically opined 
that the veteran's current bilateral hearing loss was 
therefore not due to military service.  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between the 
veteran's current bilateral hearing loss and his active 
service, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  

Additionally, the Board finds the medical evidence of record, 
which does not indicate that the veteran currently suffers 
from bilateral hearing loss related to in-service noise 
exposure, is more probative than the veteran's own lay 
statements and hearing testimony.  Statements from the 
veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Based upon the evidence discussed above, the Board concludes 
that the evidence is insufficient to link the veteran's 
current bilateral hearing loss with any claimed in-service 
noise exposure.  Consequently, the veteran's claim of service 
connection for bilateral hearing loss must be denied.  

B.  Arthritis

The veteran contends that he currently suffers arthritis, as 
a result of his active military service.  Considering the 
claim in light of the above-noted legal authority, the Board 
finds that the weight of the evidence is against the claim.

As an initial matter, the Board notes that the veteran is 
already been granted service connection for a lumbar spine 
disability identified as of herniated nucleus pulposus with 
sciatica pain to both lower extremities with a separate 
rating for radiculopathy of the left lower extremity.  As 
noted above, evaluation of this disability included 
consideration of findings of degenerative changes as well as 
degenerative joint disease of the lumbar spine.

Available service medical records do not reveal any findings, 
diagnosis, or treatment of arthritis during active service. 
The veteran's musculoskeletal system was listed as normal in 
both his October 1960 entrance examination report and 
September 1980 retirement examination report.  In his 
September 1980 retirement medical history, the veteran marked 
that he suffered from arthritis.  Thereafter, the examiner 
only indicated that the veteran had herniated nucleus 
pulposus, low back pain, left foot numbness, and left leg 
pain.

In a February 1981 VA examination report, the veteran 
complained of stiff joints.  However, the examiner did not 
list any diagnosis of arthritis and noted normal lumbar spine 
X-ray findings.  An August 1985 treatment note from Darnall 
Army Hospital noted treatment for bursitis.

Additional post-service VA and private treatment notes 
reflect findings of multiple musculoskeletal disabilities.  
Private treatment notes as well as an MRI report dated in May 
1994 reflect findings of degenerative changes and spur 
formation of the lumbar spine.  

An August 2002 X-ray report from Darnall Army Hospital noted 
complaints of right foot pain and listed an impression of 
normal right foot series with tiny calcaneal spur.  
Additional treatment records dated in August 2002 showed 
complaints of aches and pains as well as a finding of 
questionable right foot arthritis.  VA treatment notes dated 
in August 2004 detailed subjective complaints of back pain, 
joint pain in the shoulders, chronic arthritic pain, and 
occasional pain in the legs.  A November 2004 MRI of the 
cervical spine revealed findings of disc degenerative changes 
at multiple levels of the cervical spine.  

Treatment records from Darnall Army Hospital note findings of 
cervical spondylosis with left upper extremity radiculopathy 
in November and December 2004.  Additional records reflected 
treatment and physical therapy for degenerative joint disease 
of the spine and cervical spondylosis in January and February 
2005.  A June 2005 VA X-ray report revealed moderate 
degenerative changes at L5-S1 with mild change of spondylosis 
at other levels in the lumbar spine.  In a June 2005 VA 
examination report, the examiner listed diagnoses of 
degenerative joint disease and spondylosis of the lumbosacral 
spine. 

Private treatment notes dated from November 2004 to April 
2005 reflect that the veteran received physical therapy as 
well as intralaminar cervical epidural steroid injections for 
cervicalgia.  In a January 2005 treatment record, a private 
D. O., Dr. M., listed an impression of acute chronic neck 
pain with impacts by degenerative disk and facet disease with 
generalized spondylosis and herniated nucleus pulposus with 
true cervical radiculopathy. 

Records from SSA list a primary diagnosis of disorders of the 
back.  Treatment notes dated in June 2005 and April 2006 from 
Darnall Army Hospital reflected findings of degenerative disc 
disease of the cervical spine with left upper extremity 
radiculopathy.  In a June 2007 VA examination report, the 
examiner listed a diagnosis of degenerative joint disease of 
the lumbosacral spine. 

In multiple written statements as well as during his October 
2007 hearing, the veteran indicated that he suffers from 
arthritis that affects his arms and legs as well as the 
joints in his shoulders. 

While post-service treatment records reflect findings of 
multiple musculoskeletal disabilities, objective medical 
findings of arthritis are first shown over one year after 
separation from active service and cannot be presumed to have 
been incurred during service.  Significantly, the record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between the veteran's current claimed 
arthritic conditions diagnosed post-service and his active 
service, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  

Based upon the evidence discussed above, the Board concludes 
that objective medical evidence is insufficient to establish 
a link between the veteran's claimed arthritis and active 
military service.  Consequently, the veteran's claim of 
service connection for arthritis must be denied.  

C.  Both Claims

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements and during his October 2007 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
current bilateral hearing loss and arthritis disabilities are 
associated with military service, these claims turn on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claims for 
service connection for bilateral hearing loss and for 
arthritis.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and for arthritis must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent prior to June 
20, 2005 and in excess of 40 percent from June 20, 2005 for 
herniated nucleus pulposus, L5-S1, with sciatica pain to both 
lower extremities is denied.

Entitlement to 10 percent rating, but no greater, is granted 
for radiculopathy of the left lower extremity, effective June 
17, 2007, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for arthritis is denied. 







REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hearing loss, for tinnitus, for COPD, and for 
heart disease is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the veteran 
by correspondence dated in November 2003, January 2004, July 
2005, March 2006, and September 2007.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim for service connection for 
an anxiety disorder, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  The veteran was 
also informed of how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The veteran contends that he currently suffers from an 
anxiety disorder, as a result of his active military service.  

Available service medical records do not reveal any findings, 
diagnosis, or treatment of any psychiatric disability during 
active service.  However, in the veteran's September 1980 
service retirement report, the examiner noted that the 
veteran complained of trouble getting to sleep and staying 
asleep.  In his September 1980 retirement medical history, 
the veteran marked that he suffered from nervous trouble.  
Thereafter, the examiner indicated that the veteran was very 
nervous due to his high blood pressure.

In a February 1981 VA examination report, the veteran 
complained of feeling nervous and tense.  Additional post-
service VA treatment notes and examination reports detail 
findings of anxiety disorder, NOS and reflect that the 
veteran underwent individual psychotherapy.  

In a March 2004 VA mental examination report, the examiner 
reviewed the veteran's claims file, listed a diagnosis of 
anxiety disorder NOS (not otherwise specified), and noted 
that the veteran had clearly had an acute stress reaction 
while in service.  Psychosocial stressors were noted as long 
work hours and financial stresses.

VA outpatient treatment records dated in 2005 reflect 
continued treatment for anxiety disorder, NOS with moderate 
psychosocial stressors.  Additional VA treatment records 
dated in April and June 2006 show findings of bipolar 
disorder, NOS.

In an April 2006 VA psychiatric examination report, the 
examiner reviewed the veteran's claims file and listed a 
diagnosis of anxiety disorder NOS, chronic with depression.  
Psychosocial stressors included a notation that the veteran 
was currently unemployed/retired.  The examiner noted that 
the veteran's VA outpatient treatment reports and examination 
reports by two VA physicians indicate that the veteran's 
condition is better described as anxiety disorder which may 
well have been associated with his experiences in service and 
his medical disorders which are service-connected.

During his October 2007 hearing and in multiple VA 
examination reports discussed above, the veteran reported 
that he was seen by a psychiatrist for one episode of anxiety 
during active service in 1968 after he became anxious during 
an electrocardiogram study. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.   See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  As competent 
evidence of record does not adequately address the questions 
of whether the veteran's claimed anxiety disorder is related 
to his active service or was caused by or aggravated by his 
service-connected lumbar spine, diabetes, hypertension, 
and/or posttraumatic headache disabilities, the RO should 
obtain an additional medical opinion concerning this matter.  

The veteran also did not receive notice of information 
concerning the VCAA in reference to the issue of entitlement 
to service connection for anxiety disorder, to include as 
secondary to his service-connected lumbar spine, diabetes, 
hypertension, and/or posttraumatic headache disabilities.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to this matter is provided.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for 
the matter of entitlement to service 
connection for anxiety disorder, to 
include as secondary to service-connected 
lumbar spine, diabetes, hypertension, 
and/or posttraumatic headache 
disabilities. 

		2.  Copies of all outstanding records of 
treatment received 		by the veteran for a 
psychiatric disorder from VA and 			non-VA 
medical providers should be obtained and made 	
	part of the record.
 

3.  The AMC/RO should obtain a VA medical 
opinion to determine the etiology of the 
veteran's claimed anxiety disorder.  
Prior to the issuing an opinion, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder (including 
the veteran's VA treatment records as 
well as March 2004 and April 2006 VA 
examination reports), the physician is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran's currently diagnosed anxiety 
disorder had its onset in or is otherwise 
related to his period of  military 
service.
  
The physician is also requested to 
provide an opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a chronic psychiatric disorder that 
was caused or aggravated by the service-
connected lumbar spine disability, 
diabetes mellitus, posttraumatic 
headaches and/or hypertension .  Complete 
reasons and bases for any opinions 
expressed are to be included in the 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for an anxiety disorder on 
appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  






The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


